Citation Nr: 1648002	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for traumatic neuroma formation of the left ankle (left ankle disability).

2.  Entitlement to an initial disability rating in excess of 20 percent for a superficial peroneal nerve disability, status post neuroma resection of the left lower extremity associated with the left ankle disability (nerve disability).

3.  Entitlement to an extension of a temporary total evaluation beyond February 29, 2012, based on the need for convalescence following surgery associated with the service-connected left ankle disability on January 9, 2012.

4.  Entitlement to an extension of a temporary total evaluation beyond July 31, 2012, based on the need for convalescence following surgery associated with the service-connected left ankle disability on January 9, 2012.

5.  Entitlement to special monthly compensation (SMC) for loss of use of the left foot.  

6.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected left ankle and nerve disabilities.

7.  Entitlement to SMC based on the need for the regular aid and attendance of another or housebound status.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Heath A. Hixson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977 and from January 1980 to July 1984, with additional service on active duty for training from August 1979 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

While the issue of entitlement to SMC based on loss of use of the left foot is not specifically on appeal, VA has a well-established duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Under this duty to maximize benefits, SMC is to be afforded when a veteran becomes eligible without need for a separate claim.  See Bradley, 22 Vet. App. 280, 294 (2008).  Accordingly, the Board has added this issue to the title page.

Furthermore, to the extent that new evidence has been added to the record since the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ), the Veteran indicated that he wished to waive initial AOJ review of such evidence during his July 2016 hearing.  Accordingly, there is no prejudice to the Veteran in proceeding with adjudication of the claims.  

The issues of entitlement to an extension of a temporary total evaluation beyond July 31, 2012, based on the need for convalescence following surgery, entitlement to service connection for DDD of the lumbar spine, entitlement to SMC based on the need for the aid and attendance of another or housebound status, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to AOJ.


FINDINGS OF FACT

1.  Prior to January 9, 2012, the Veteran's left ankle disability manifested in, at worst, moderate limitation of motion due to pain.

2.  Prior to January 9, 2012, the Veteran's nerve disability manifested in, at worst, symptoms most nearly approximating moderate incomplete paralysis of the nerve.

3.  On and after January 9, 2012, the Veteran's left ankle and nerve disabilities together manifested in the loss of use of the left foot such that no effective function remained in the left foot other than that which would be equally well served by amputation with prosthesis.

4.  The evidence reflects that the Veteran's January 9, 2012, surgery related to his left ankle and nerve disabilities resulted in postoperative residuals which necessitated the continued use of crutches for at least six months following surgery.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a left ankle disability prior to January 9, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for an initial disability rating in excess of 20 percent for a nerve disability prior to January 9, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2015).

3. The criteria for a single disability rating of 40 percent, but no higher, for left ankle and nerve disabilities have been met from August 1, 2012.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Codes 5167, 5271 and 5284, 4.124a, Diagnostic Code 8521 (2015).

4.  The criteria for the extension of the temporary total disability rating for convalescence through July 31, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.30 (2015).

5.  The criteria for SMC for loss of use of the left foot have been met from January 9, 2012.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.350(a)(2), 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Veteran's claims for increased disability ratings for his left ankle and nerve disabilities stem from his disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted, the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied with respect to the claims decided herein.  The Veteran's service treatment records are of record, as are various post-service medical records and VA examination reports.  

The Board notes that the VA examinations of record with respect to the Veteran's left ankle disability do not necessarily comply with the recent holding of the United States Court of Appeal for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As the Veteran is herein granted the maximum schedular rating for the musculoskeletal disability in question, however, the Board finds no prejudice to the Veteran in proceeding with adjudication of the claim.

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation that there are any deficiencies in the notice or assistance provided in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Increased Ratings

The Veteran asserts that his service-connected left ankle and nerve disabilities are more severe than the currently-assigned disability ratings reflect.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. 
§ 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's left ankle disability is currently rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271, and is rated as 10 percent disabling throughout the period on appeal, exclusive of the period during which the Veteran is in recent of a temporary total evaluation based on convalescence.  Diagnostic Code 5271 provides for a 10 percent disability rating with moderate limitation of motion and a 20 percent disability rating with marked limitation of motion.  

The Veteran's nerve disability is currently rated as 20 percent disabling throughout the period on appeal, exclusive of the period during which the Veteran is in recent of a temporary total evaluation based on convalescence, under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Diagnostic Code 8521 refers to the common peroneal nerve, and provides for a 20 percent disability rating for moderate incomplete paralysis of the nerve, a 30 percent disability rating for severe incomplete paralysis of the nerve, and a 40 percent disability rating for complete paralysis of the nerve. 

The Veteran first underwent VA examination in connection with the left ankle disability in December 2011, prior to his January 2012 surgery.  The examiner noted that a left ankle neuroma, initially removed in 1980, had regrown and resulted in tenderness and swelling.  The Veteran's ankle demonstrated normal ranges of motion, with plantar flexion to 40 degrees and plantar dorsiflexion to 20 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with no additional limitation of motion.  The Veteran's ankle had normal strength on movement and no evidence of instability or ankylosis.  No neurological involvement was noted.

The Veteran next underwent VA examination in November 2012, following his January 2012 left ankle surgery.  At this time, both musculoskeletal and neurological impairments of his left ankle were evaluated.  The Veteran's left ankle demonstrated 0 degrees of plantar flexion and dorsiflexion with evidence of painful motion, and the examiner attributed the limitation of motion to the Veteran's nerve condition.  Muscle strength testing reflected no muscle movement in the left ankle and reflexes of the left ankle were hypoactive.  The examiner noted that the Veteran used bilateral forearm crutches to ambulate.  With respect to the Veteran's neurological condition, the examiner diagnosed left superficial peroneal neuropathy.  The Veteran complained of constant pain, numbness, and paresthesias in the left foot.  He stated that he had a worsening of symptoms at bedtime without identified precipitating or relieving factors, and described "shock like" sensation over the dorsum of the foot.  He reported an aching sensation and weakness in the left foot and ankle.  The Veteran had been prescribed medication for control of his symptoms, but had noticed no reversal or improvement.  The examiner noted that the Veteran's condition resulted in moderate, constant pain, severe paresthesias and/or dysesthesias, and severe numbness of the left lower extremity.  The Veteran had decreased sensation in the left lower leg, ankle, foot, and toes, and was unable to wear a sock or shoe on the left foot due to pain.  The examiner opined that the Veteran's superficial peroneal nerve paralysis was incomplete and moderate, but also opined that the functioning of the Veteran's left ankle was so diminished that amputation with prosthesis would equally serve him.  The examiner noted that this determination was based upon an unacceptable, non-reproducible range of motion, and difficulty with balance, propulsion, and pain.  

The Veteran most recently underwent VA examination in January 2015.  He again reported constant pain over the left ankle and foot, and stated that he had discontinued medication.  With respect to musculoskeletal impairment, the Veteran's left ankle demonstrated dorsiflexion to 10 degrees and plantar flexion to 20 degrees, with pain on each range of motion and with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion.  The examiner indicated that neither the range of motion itself nor the pain resulted in functional loss, and that pain, weakness, fatigability, and incoordination would not significantly limit functional ability with repeated use over a period of time.  The Veteran did report experiencing flare-ups.  The examiner noted no reduction in muscle strength, but indicated that there was some atrophy of the left lower extremity.  Furthermore, the examiner reported that the Veteran used both crutches and a cane on a regular basis, depending on the anticipated distance to walk.  With respect to the neurological impairment, the examiner noted moderate constant pain, mild paresthesias and/or dysesthesias, and mild numbness of the left lower extremity.  Muscle strength testing revealed active movement against some resistance with ankle dorsiflexion and normal strength with ankle plantar flexion.  Deep tendon reflex and sensory testing reflected normal results.  The examiner again found moderate incomplete paralysis of the superficial peroneal nerve, and opined that functioning was so diminished that amputation with prosthesis would equally serve the Veteran.  In support of the opinion, the examiner noted that the Veteran's left peroneal neuropathy negatively affected his ability to bear weight on the left foot and ankle, thereby affecting balance and propulsion.

Following the Veteran's surgery, including in July 2012, December 2012, February 2013, June 2014, and November 2014, the Veteran's VA podiatrist, Dr. J.B., submitted several statements indicated that the Veteran was experiencing nerve entrapment pain which interfered with his ability to ambulate and conduct his normal daily activities.  Treatment records throughout the relevant period reflect symptoms commensurate with those observed upon VA examination.  During his July 2016 hearing, the Veteran reported pain, numbness, and swelling of the left ankle and foot.  He stated that he was able to bear very little weight on his left ankle and needed assistance to ambulate.

Upon review, the Board finds that an initial disability rating in excess of 10 percent for the Veteran's left ankle disability is not warranted at any point prior to January 9, 2012.  The evidence reflects that during this period the musculoskeletal component of this disability manifested in, at worst, limitation of motion due to pain alone.  Ranges of motion were normal and, as such, the evidence does not demonstrate that the Veteran had marked limitation of motion as would be required for a higher 20 percent disability rating under Diagnostic Code 5271. 

The Board also finds that an initial disability rating in excess of 20 percent for the Veteran's nerve disability is not warranted at any point prior to January 9, 2012.  In that regard, the Board notes that, while the effective date of service connection for the nerve disability is July 2011, there is no indication of nerve impairment in the record until after the Veteran's January 9, 2012, surgery.  Accordingly, there is no evidence to suggest a more severe paralysis of the superficial peroneal nerve at any time prior to January 9, 2012, as would be required for a higher disability rating.

For the period on and after January 9, 2012, however, the Board finds that the Veteran's left ankle and superficial peroneal nerve disabilities are more appropriately rated under a single Diagnostic Code which contemplates both musculoskeletal and neurological impairment.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5167, a 40 percent disability rating may be assigned with actual loss of use of the foot.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5284 (noting that other foot injuries with loss of use of foot should be rated at 40 percent).  Loss of use of the foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  The determination will be made on the basis of the actual remaining function of the foot, whether the act of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  Id.  Here, the evidence reflects that on and after January 9, 2012, the Veteran's left ankle and nerve disabilities combined to result in actual loss of use of the left foot.  VA examiners opined after that date that the Veteran would be equally served by amputation with prosthesis.  

Here, the evidence reflects that on and after January 9, 2012, exclusive of the period of convalescence for which a temporary total evaluation is assigned, the Veteran's left ankle disability was manifested by, at worst, a marked limitation of range of motion; such limitation would warrant a 20 percent disability rating under Diagnostic Code 5271.  Additionally, the evidence reflects that the Veteran's nerve disability was never noted to be worse than a moderate incomplete paralysis of the nerve, which would not warrant a disability rating higher than 20 percent.  Accordingly, the Veteran would be entitled, at most, to a combined disability rating of 40 percent if the two disabilities continued to be rated separately.  In that vein, the Board notes that the highest available disability rating for any musculoskeletal disability of the ankle is 40 percent.  See 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5165 (2015).  

Where, as here, a different Diagnostic Code more appropriately reflects the nature of the Veteran's disability picture, and the change does not reduce the Veteran's level of compensation, the Board has the authority to change the assigned Diagnostic Code.  See Butts, 5 Vet. App. at 539.  While separate musculoskeletal and neurological ratings may be assigned for the same extremity, here the Veteran's left ankle disability picture is more accurately reflected by combining the two disabilities under a single Diagnostic Code, as the evidence demonstrates such disabilities combine to result in loss of use of the left foot.  Accordingly, a 40 percent disability rating under Diagnostic Code 5167, but no higher, is warranted on and after August 1, 2012, since, as discussed below, the Veteran is now in receipt of a temporary total evaluation for the period from January 9, 2012, to July 31, 2012.  

In reaching this conclusion, the Board has considered all potentially applicable Diagnostic Codes.  See Schafrath, 1 Vet. App. 589.  Additionally, in determining the appropriate disability ratings, the Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The rating criteria listed under the applicable Diagnostic Codes fail to contemplate the effects of medication on the Veteran's left ankle and nerve disabilities, such that the Board has considered the severity of the Veteran's symptoms without medication.

B. Extraschedular Consideration

The Board has also considered whether the Veteran's left ankle and nerve disabilities have presented exceptional or unusual disability pictures at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, for the period prior to January 9, 2012, the Veteran's left ankle disability resulted in limitation of motion based solely on pain.  As discussed above, Diagnostic Code 5271 provides for higher ratings with more severe limitation of motion.  Pain is also accounted for in this disability rating.  See 38 C.F.R. § 4.59 (2015).  Prior to January 9, 2012, the Veteran's nerve disability did not manifest in any symptoms noted in the record.  As discussed below, from January 9, 2012, to July 31, 2012, the Veteran is in receipt of a temporary total evaluation which contemplates both disabilities.  On and after August 1, 2012, the Veteran's disabilities have been rated under the single Diagnostic Code 5167, which provides for total loss of use of the left foot.  This is the maximum rating available for this impairment, but fully encompasses the symptoms of both disabilities.  Accordingly, the Board finds, with respect to both disabilities, that the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, the Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's left ankle and nerve disabilities and any other service-connected disabilities that is not already specifically contemplated by the individually-assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

C. Extension of Temporary Total Evaluation 

The Veteran is currently in recent of a temporary total evaluation from January 9, 2012, to February 29, 2012, for the period of convalescence following his left ankle surgery.  He asserts that this temporary total rating should be extended to account for a lengthy period of convalescence.  

A temporary total disability rating of 100 percent will be assigned from the date of hospital admission and continue for a period of one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative rituals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a). An extension of one, two, or three months of a temporary total disability rating may be granted based on the factors enumerated above. 38 C.F.R. § 4.30(b)(1).  Extensions of one to six months beyond the initial six-month temporary total disability rating may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

"Convalescence" is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  See Felden v. West, 11 Vet. App. 427, 430 (1998) (defining "recovery" as "the act of regaining or returning toward a normal or healthy state").  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  Id.; see also Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

The Veteran underwent a resection of a neuroma in the left ankle performed on January 9, 2012.  In a January 2013 rating decision, a temporary total evaluation based on surgery necessitating convalescence was assigned to the Veteran's left ankle and nerve disabilities from January 9, 2012, the date of the surgery, to February 29, 2012.  Following the period of convalescence, as noted above, a 10 percent disability evaluation was assigned for the left ankle disability and a 20 percent evaluation for the nerve disability. 

As noted, temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following the treatment that led to convalescence.  Here, the surgery occurred on January 9, 2012.  Thus, a temporary total rating was granted as of the date of the surgery, and pursuant to these provisions, a one month period of convalescence was granted beyond that.  38 C.F.R. § 4.30(a)(1).

Upon review, the Board finds that an extension of the total disability rating to a period of six months of convalescence beyond the treatment at issue, for surgery with severe postoperative residuals, is warranted.  Notably, the record reflects that the Veteran's surgery residuals necessitated the use of crutches for at least six months following his surgery, and that prior to the surgery he used only a cane.  Additionally, the Veteran's VA physician submitted several statements indicating that the Veteran continued to convalesce for the months following the surgery and was unable to work.  

The Board finds that the evidence supports a finding that the Veteran's January 9, 2012, left ankle surgery necessitated at least six months of convalescence following surgery.  See 38 C.F.R. § 4.30(a), (b)(1); see Seals, 8 Vet. App. at 296-97; Felden, 11 Vet. App. at 430.  As stated above, requests for further extensions of up to six months, past the six months allowed under the Rating Schedule, must be approved by the Veterans Service Center Manager and therefore cannot be adjudicated by the Board at this time.  See 38 C.F.R. § 4.30(b)(2).  Accordingly, the Veteran's temporary total rating for convalescence is extended through July 31, 2012, and his request for a further extension of a temporary total rating based on convalescence is addressed in the remand portion of this decision.

D. SMC - Loss of Use of Foot 

SMC is payable to a veteran for anatomical loss or loss of use of one foot.  
38 U.S.C.A. § 1114(k).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

In this case, as discussed above, the Veteran is assigned a temporary total evaluation from January 9, 2012, through July 31, 2012, and a 40 percent disability rating under Diagnostic Code 5167 for the period thereafter.  The record shows that the service-connected left ankle and nerve disabilities were productive of loss of use of the foot on and after January 9, 2012, such that amputation would serve the Veteran equally well.  Furthermore, a footnote to Diagnostic Code 5167 provides that such rating also entitles the Veteran to SMC.  Accordingly, the Board finds that, in addition to the ratings assigned above, the Veteran is also entitled to SMC under the provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(2) for that period.  Accordingly, entitlement to SMC is granted for the period on and after January 9, 2012.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability prior to January 9, 2012, is denied.

Entitlement to an initial disability rating in excess of 20 percent for a nerve disability prior to January 9, 2012, is denied.

Entitlement to a single disability rating of 40 percent for left ankle and nerve disabilities, but no higher, from August 1, 2012, is granted.

Entitlement to extension of the temporary total disability rating for convalescence through July 31, 2012 is granted.  

Entitlement to special monthly compensation based on loss of use of the foot on and after January 9, 2012, is granted. 


REMAND

While further delay is regrettable, additional development is necessary before a decision may be rendered in the remaining claims on appeal.



Extension of Temporary Total Evaluation After July 31, 2012

While the Board has granted the extension of temporary total rating based on convalescence following left ankle surgery through July 31, 2012, this does not represent the maximum extension time period available.  As such, this issue remains in appellate status, particularly where, as here, the Veteran has asserted that he is entitled to a temporary total evaluation for more than one year and has provided evidence from his physician that his period of convalescence may have extended beyond the six months for which benefits have been granted herein. 

 Pursuant to 38 C.F.R. § 4.30(b)(2), the question of whether the Veteran is entitled to an additional extension of his temporary total disability rating beyond the initial six-month period may not be addressed by the Board in the first instance.  Instead, an extension of up to six months beyond the initial six-month period may only be made upon approval of the Veterans Service Center Manager.  See 38 C.F.R. § 4.30(b)(2).  Accordingly, the issue must be remanded for such consideration.

DDD of the Lumbar Spine

The Veteran asserts that his DDD of the lumbar spine is caused or aggravated by his service-connected left ankle and nerve disabilities.  The Veteran further contends that his VA physician has expressly indicated that there is an association between these disabilities.  As the record does not reflect that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for DDD of the lumbar spine, the Board finds remand is warranted so that a VA examination and opinion may be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

SMC Based on the Need for Aid & Attendance or Housebound Status and TDIU

The Veteran also asserts entitlement to SMC based on the need for the aid and attendance of another or housebound status and entitlement to a TDIU.  The Board finds, however, that resolution of the other claims remanded herein is likely to have an impact on these claims.  The Board notes in particular that the Veteran does not yet meet the schedular requirements for a TDIU for much of the period on appeal, but may if service connection is ultimately granted for DDD of the lumbar spine.  See 38 C.F.R. § 4.16(a) (2015).  As such, the issues are inextricably intertwined and the Veteran's claims for SMC based on the need for the aid and attendance of another or housebound status and a TDIU must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Updated VA treatment records should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since September 2015.  

2.  Forward the case to the appropriate Veterans Service Center Manager for consideration of entitlement to an extension beyond the initial six-month period of a temporary total rating due to convalescence following left ankle surgery in January 2012 under 38 C.F.R. § 4.30(b).  

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA back examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that DDD of the lumbar spine arose in service or is otherwise related to service.  If not, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that DDD of the lumbar spine was (1) caused by; or (2) has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of service-connected disability, to include the Veteran's left ankle and nerve disabilities.  If the examiner finds DDD of the lumbar spine has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to service-connected disability.

The examiner should explain the reasoning for any opinion provided.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims for entitlement to extension of the temporary total evaluation beyond July 31, 2012, under 38 C.F.R. § 4.30(b), and entitlement to service connection for DDD of the lumbar spine.  

If, following such adjudication, it is determined that the Veteran's service-connected disability picture fails to meet the rating percentage standards for a schedular TDIU under 38 C.F.R. § 4.16(a) at any point during the period on appeal, the AOJ should determine if referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted and, in any event, readjudicate that claim, as well as the claim for SMC based on the need for aid & attendance or housebound status.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


